Concurring and Dissenting Opinion by
Judge Bogers :
I concur in the majority’s conclusions that the Lower Makefield Township Zoning Ordinance unconstitutionally prohibited the use of any lands in the *586township for mobile home parks and that the appellants should be permitted to have a mobile home park. I do not agree that the appellants should additionally be permitted to have a two acre commercial enterprise in- the township’s R-l Low Density Residential District.
The appellants’ request for curative amendment suggested that the township establish a new zoning district to be called the Mobile Home Park District. Among the regulations proposed for the new district is a provision for commercial use. The majority opinion refers to the commercial use proposed by the appellants as the furnishing of commercial services for tenants of their mobile home park. An examination of the proposal for the curative amendment discloses that it contains virtually no restriction upon the kind of commercial enterprise allowed and no limitation whatsoever on the persons who might be served. In addition, the appellants’ sketch plan filed with the proposed curative amendment shows a two acre sales area located at the intersection of two public roads. Not only is there no indication of what among the almost unlimited types of commercial uses are' to be established by the developer on its sales area lot, there is no indication either in the proposed regulations, the sketch plan or in any other filing that the commercial area will be for the primary, much less the exclusive, use or convenience of the tenants of the proposed mobile home park. Indeed the proposed location of the sales area at the intersection of two public roads is one which would appear to be more accessible to the general public than to most of the tenants of the mobile home park.
The majority’s order in short permits the establishment of a substantial general commercial enterprise in Lower Makefield Township’s most restrictive and lowest - density residential zoning district. This *587allowance in my opinion far exceeds any action required to afford the appellants the relief necessary to overcome the unconstitutionally restrictive effect of the township’s zoning ordinance with respect to mobile home parks.
The duty imposed on a court which has concluded that a zoning regulation is unconstitutional is not that of approving the applicant’s proposed development as filed but to “permit the challenging landowner to develop his land as proposed in the ‘plans and other materials’ submitted with the challenge, provided, of course, that what is submitted is reasonable, . . . Ellick v. Board of Supervisors, 17 Pa. Commonwealth Ct. 404, 411, 333 A.2d 239, 244 (1975) (emphasis supplied). In Kaufman and Broad, Inc. v. West White-land Supervisors, 20 Pa. Commonwealth Ct. 116, 340 A.2d 909 (1975), the landowner’s plans submitted with its application for curative amendment included not only residential uses which were unconstitutionally excluded by the zoning ordinance but also other residential uses which may have been permitted in other zoning districts. We said in Kaufman and Broad, Inc. v. West Whiteland Supervisors, supra, that it would “seem unjust to allow [the developer] to develop its land in this manner” and remanded the case to the court below for it to exercise its broad supervisory powers to determine whether some of the proposed residential uses were in fact permitted elsewhere in the township and in such case presumably to excise such from the proposed development. Here the developer proposes not only a residential use unlawfully excluded but in addition commercial uses which we know from the index to the Lower Make-field Township Zoning Ordinance included in the record are permitted in some zoning districts. In my opinion, we should follow the principle. laid down in Kaufman and Broad, Inc. v. West Whiteland Super*588visors, supra, and excise the commercial area from the appellants’ proposal.
Judge DiSalle joins in this Concurring and Dissenting Opinion.